 

--------------------------------------------------------------------------------

Page 1 of 30

Exhibit 10.2

MANUFACTURING AND DISTRIBUTION LICENSE AGREEMENT

THIS AGREEMENT,

effective this 22nd day of April, 2005,



BETWEEN:

> > > AlphaRx International Holdings Limited

, a corporation incorporated under the laws of the British Virgin Islands, and
having its principal place of business at Unit A, 19/F Sang Woo Building, Nos.
227-228, Gloucester Road, Causeway Bay Hong Kong.



("Licensor")

- and -

> > > Alpha AP Inc.

, a corporation incorporated under the laws of the British Virgin Islands, and
having its principal office c/o Advance Pharmaceutical Co., Ltd., 2/F, 12 Dai Fu
Street, Tai Po Industrial Estate, Tai Po, New Territories, Hong Kong.



("Licensee")

WHEREAS:

> A.

AlphaRx, Inc. ("AlphaRx") is an emerging specialty pharmaceutical company that
develops, formulates and commercializes innovative therapeutic products using
proprietary drug delivery technologies, and in particular is focused on the
discovery, development and marketing of products in pain management and
inflammation treatment;



B.

AlphaRx owns and/or has rights to the Intellectual Property Rights (as defined
herein) relating to a pharmaceutical agent for pain management and inflammation
treatment;



C.

The Licensor is a wholly-owned subsidiary of AlphaRx;



D.

Pursuant to a license agreement between AlphaRx and the Licensor, AlphaRx has
granted the Licensor all the necessary rights to enable it to enter into this
Agreement, grant the licenses (including the rights to the Intellectual Property
Rights) and to perform all of its obligations hereunder;



E.

The Licensee is a joint venture between the Licensor and Basin Industrial
Limited, a wholly-owned subsidiary of Advance Pharmaceutical Co., Ltd., which is
being established to specialize in the manufacturing, distribution and
commercialization of pharmaceutical compounds in the Territory (as defined
herein); and



--------------------------------------------------------------------------------

Page 2 of 30

> F.

The Licensee desires to obtain certain manufacturing and distribution rights to
the pharmaceutical agent for pain control and inflammation treatment (the
"Product" as defined herein) in the Territory, and the Licensor desires to grant
such manufacturing and distribution rights to the Licensee, upon the terms and
conditions set forth herein.

        NOW THEREFORE

, in consideration of the foregoing premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:



> 1.     RECITALS
> 
> 1.1    The Parties hereby acknowledge and declare that the foregoing recitals
> are true and accurate in substance and fact.
> 
> 2.     DEFINITIONS
> 
> Wherever used in this Agreement, the following words and terms shall have the
> respective meanings ascribed to them as follows:
> 
> 2.1 "Accounting Period" means a three month period commencing on the first day
> of the month and ending on the last day of the month, with each successive
> Accounting Period to commence on the first business day following the close of
> the preceding Accounting Period. The Accounting Period will end on the last
> day of each March, June, September and December during the term of this
> Agreement and any subsequent renewals. The first accounting period under this
> Agreement will be for a period commencing on the Effective Date of this
> Agreement and concluding on June 30, 2005.
> 
> 2.2 "Affiliate(s)" means with respect to any corporation, any other
> corporation which directly or indirectly controls or is controlled by or is
> under direct or indirect common control with such first mentioned corporation
> or any corporation which is directly or indirectly controlled by a corporation
> which controls the first mentioned corporation;
> 
> 2.3 "Agreement" means this Manufacturing and Distribution License Agreement,
> and includes authorized amendments and Schedules;
> 
> 2.4 "Applicable Laws" means all laws, statutes, codes, ordinances, decrees,
> rules, regulations, by-laws, any law, statute, code, ordinance, decree, rule,
> regulation, by-law, statutory rules, principles rule, principle of law,
> published policies policy and guidelines guideline, judicial or arbitral or
> administrative or ministerial or departmental or regulatory judgments, orders,
> decisions, rulings or awards judgment, order, decision, or ruling, including
> general principles of common and civil law, and terms and conditions of any
> grant of approval, permission, authority or license of any Governmental
> Entity, statutory body or self-regulatory authority;
> 
> 2.5 "Alpha IPO" means the initial underwritten public offering of Alpha's
> Shares on: (i) a recognized securities exchange in Hong Kong, or (ii) a
> recognized securities exchange worldwide if agreed between the Holders.
> 
> 2.6 "Alpha Liquidity Event" means either: (i) an Alpha IPO or (ii) an Alpha
> Reverse Takeover;

--------------------------------------------------------------------------------

Page 3 of 30

> 2.7

"Alpha Reverse Takeover" means a reverse takeover whereby the Holders sell all
Shares in Alpha to a public company in exchange for shares of the public
company, such public company to be listed on: (a) a recognized securities
exchange in Hong Kong, or (b) a recognized securities exchange worldwide if
agreed between the Holders.

2.8 "Confidential Information" means any and all information, in whatever, form,
that is not generally available to third parties or the public including,
without limiting the generality of the foregoing, all research, data,
specifications, plans, drawings, prototypes, models, documents, recordings,
instructions, manuals, papers, business practices and strategies, business
plans, know-how, inventions, techniques, processes, methods of doing business,
software, personnel data, contracts, purchase requirements, business plans,
forecasts and market strategies, plans production processes, product
specifications and formulas, methods, technical and product bulletins, data on
equipment sold and serviced, surveys, and research and development programs, or
other materials, of any nature or embodiment whatsoever, whether written or
otherwise, relating to same, as well as the existence of this Agreement and its
terms and conditions. Confidential Information does not include any information
which is publicly available at the time of disclosure or subsequently becomes
publicly available through no fault of the recipient party, or is rightfully
acquired by the recipient party from a third party who is not in breach of an
agreement to keep such information confidential;

2.9 "Control" means with respect to any corporation, the ownership of securities
of the corporation to which are attached more than fifty per cent of the votes
that may be cast to elect directors of the corporation and the votes attached to
those securities are sufficient, if exercised, to elect a majority of directors
of the body corporate;

2.10 "Contraindication" means any reaction to the Products by a person that is
not a side effect as specified or identified by the Licensor;

2.11 "Countries" means each of the countries that collectively form the
Territory which countries are listed in Schedule "D" as such Schedule may be
amended from time to time on the mutual agreement of the parties;

2.12 "Distribution Rights" means the right to use, store, package, sell, offer
for sale, market, advertise, promote or otherwise commercially exploit the
Products;

2.13 "Effective Date" shall mean the date first written above;

2.14 "Field" means the use of the Products in pain management and inflammation
treatment;

2.15 "GAAP" means Generally Accepted Accounting Principles in the Territory;

2.16 "Governmental Entity" means any (a) multinational, federal, provincial,
state, regional, municipal, local or other government, governmental or public
department, central bank, court, administrative or regulatory board, agency or
body, tribunal, arbitral body, commission, board, bureau or agency, domestic or
foreign, (b) any subdivision, agent, commission, board, or authority of or any
of the foregoing, or (c) any quasi-governmental or

--------------------------------------------------------------------------------

Page 4 of 30

> private body exercising any regulatory, expropriation or taxing authority
> under or for the account of any of the foregoing;
> 
> 2.17

"Gross Revenue" means the aggregate of all sales and other income from whatever
source derived by the Licensee in relation to Products whether or not collected
by the Licensee, including without limitation all proceeds from business
interruption insurance but excluding all refunds and discounts made in good
faith for Products that are defective. The date of sale for the purposes of this
agreement shall be the date on which the revenue is recorded in accordance with
GAAP in the Territory;

2.18 "Intellectual Property Rights" means all rights, including common law and
equitable rights and all rights of priority in all patents and designs,
inventions, trade-marks, service-marks, copyrights, industrial designs, trade
names, logos, graphics, commercial symbols, Confidential Information, Trade
Secrets, and other intellectual property rights, including but not limited to,
any pending applications and rights to file applications for any of the
aforementioned, whether registered or not, that are owned by or licensed to
Licensor or AlphaRx, including all pending applications and rights to file
applications, and any improvements and discoveries in relation to formulations
for topical delivery of pharmaceutically active ingredients designed for pain
management and inflammation treatment; those applications and registrations
listed in Schedule "A" - Applications and Registrations for Intellectual
Property attached hereto;

2.19 "Manufacturing Rights" means the right to manufacture and produce the
Products and its components;

2.20 "Minimum Annual Royalty" has the meaning given to such term in Article 6.2
hereof;

2.21 "Minimum Gross Revenue" means the minimum Gross Revenue identified in
Schedule "C" attached hereto;

2.22 "Minimum Performance Targets" means the Minimum Gross Revenue and the
Minimum Annual Royalty;

2.23 "Products" means the authorized products as listed in Schedule E attached
hereto, manufactured, purchased, marketed, sold or otherwise used in association
with the Intellectual Property Rights pursuant to the formulations or product
descriptions provided in said Schedule, as may be amended from time to time at
the sole discretion of the Licensor;

2.24 "Registration Authority" means the appropriate Governmental Entity in each
Country in the Territory whose approval is required by the Licensee in order for
the Licensee to exercise the Distribution Rights and/or Manufacturing Rights in
such Country;

2.25 "Registration Information" means such information as is in the possession
of the Licensor as may be required by the Registration Authority in each Country
in the Territory in order for the Licensee to obtain the required Regulatory
Approvals to permit the Licensee to exercise the Distribution Rights and/or
Manufacturing Rights in such Country;

--------------------------------------------------------------------------------

Page 5 of 30

> 2.26

"Regulatory Approvals" means any and all approvals, consents or licenses from
the any Governmental Entity in the applicable Country necessary to manufacture,
produce, warehouse, store, package, sell, offer for sale, market, advertise,
promote, and otherwise commercially exploit the Products in the that Country;

2.27 "Regulatory Documents" means, with respect to the Products, all regulatory
documents, materials or other information required by the applicable
Governmental Entity in the applicable Country for the necessary Regulatory
Approvals in the applicable Country including: (i) new drug applications; (ii)
market and reimbursement approvals; (iii) product labels; and (iv) product
inserts;

2.28 "Reporting Period" means a monthly period commencing on the first day of
the month and ending on the last day of the month, with each successive
Reporting Period to commence on the first business day following the close of
the preceding Reporting Period;

2.29 "Royalty" has the meaning given to such term in Article 6.1 hereof;

2.30 "Schedules" mean schedules annexed and forming part of this Agreement, as
amended from time to time and comprise the following:

2.30.1 Schedule "A" - Applications and Registrations for Intellectual Property;

2.30.2 Schedule "B" - Standards of Quality;

2.30.3 Schedule "C" - Minimum Performance Targets; and

2.30.4 Schedule "D" - List of Countries that comprise the Territory;

2.30.5 Schedule "E" - List of Products

2.31 "Standards of Quality" shall mean the standards specified by the Licensor
and communicated to the Licensee from time to time as listed in Schedule B to
this Agreement as may be amended from time to time at the sole discretion of the
Licensor;

2.32 "Term" means the Term of this Agreement and any Renewal Terms;

2.33 "Territory" means the geographic area comprised of the Countries;

2.34 "Trade-marks" means the all common law rights and registrations, pending
applications for registrations and rights to file applications for trade-marks,
including all rights of priority to trade names, designs, graphics, logos and
other commercial symbols whether registered or not by the Licensor and which are
used in connection with or in association with the Products identified in a
Schedule to this Agreement;

2.35 "Trade Secrets" shall mean written information, including formulae,
patterns, compilations, programs, devices, methods, know-how, techniques,
process or business information that derives independent economic value, actual
or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and is the subject of efforts that are reasonable

--------------------------------------------------------------------------------

Page 6 of 30

> under the circumstances to maintain its secrecy. However, such disclosure
> shall not be considered "Trade Secrets" for the purposes of this Agreement if
> and when it:
> 
> > i)

   is made subject to an order by judicial or administrative process requiring
the recipient to disclose any or all of the Trade Secrets, provided however that
the recipient shall promptly notify the provider and allow the provider
reasonable time to oppose such process before disclosing any of the Trade
Secrets;

ii)    is published or becomes available to the general public other than
through a breach of this Agreement;

iii)   is obtained by the recipient from a third party with a valid right to
disclose it, provided that said third party is not under a confidentiality
obligation to the provider;

iv)   is independently developed by employees, agents or consultants of the
recipient who had no knowledge of or access to the provider's Trade Secrets as
evidenced by the recipient's business records; or

v)   was possessed by the recipient prior to receipt from the provider, other
than through prior disclosure by the provider, as evidenced by the recipient's
business records;

2.36 "Transfer" means any event pursuant to which rights or obligations of the
affected party under this Agreement are or are attempted to be sold, disposed
of, assigned, pledged, hypothecated, charged, mortgaged, encumbered, sublicensed
or transferred and includes any transfer by operation of law; and

2.37 "Translated Documents" has the meaning given to such term in Article 16.1.1
hereof.

3.    GRANT AND TERM

3.1 Subject to the terms of this Agreement, the Licensor hereby grants to the
Licensee exclusive and non-transferable Manufacturing Rights and Distribution
Rights for the Products and to use the Intellectual Property Rights in each
Country in the Territory for the duration of the Term to the extent required to
practice the exclusive rights granted herein to the Products, provided such
Products conform to the Standards of Quality defined in the Agreement.

3.2 The grant of this license by the Licensor is conditional upon the occurrence
of all of the following events:

> 3.2.1 The Licensee shall have filed all Regulatory Documents and obtained all
> Regulatory Approvals, and any other approvals, consents or licenses required
> under Applicable Laws, for the commercial exploitation of the Products in the
> applicable Country in the Territory in accordance with this Agreement;
> 
> 3.2.2 The Licensee shall have notified the Licensor in writing, with evidence
> satisfactory to the Licensor, in its sole discretion, that the Licensee has
> met all of the conditions;

--------------------------------------------------------------------------------

Page 7 of 30

> > 3.2.3

The Licensor shall have provided written confirmation to the Licensee that it
accepts that the Licensee has fulfilled its obligations set out in this Article
3.2.

3.3 The Licensee shall not manufacture, market, sell or otherwise commercially
exploit or permit to be commercially exploited the Products, either directly or
indirectly outside the Territory granted under this Agreement.

3.4 This Agreement shall be for an initial term of Five (5) years commencing on
the Effective Date, and it shall automatically be renewed on terms as provided
in this Agreement.

3.5 This Agreement will be automatically renewed for additional terms of
[One/Two] (1/2) years each unless:

> 3.5.1 The Licensee shall have given to the Licensor at least six (6) months
> prior written notice of its election not to renew this Agreement;
> 
> 3.5.2 The Licensor shall have given to the Licensee at least six (6) months
> prior written notice of its election not to renew this Agreement; or
> 
> 3.5.3 The Agreement is otherwise terminated pursuant to Article 12 herein.

4.    USE OF THE INTELLECTUAL PROPERTY BY LICENSEE

4.1 The Licensee shall take all necessary steps and use its best efforts to
diligently, market, promote, sell and commercialize the Products under this
Agreement within the Territory.

4.2 The Products shall be commercialized in accordance with or exceed the
Standards of Quality and specifications listed by the Licensor in the Schedule
to this Agreement and applicable laws.

4.3 The Licensee understands and agrees that:

> 4.3.1 As between the Licensor and the Licensee, the Licensor is the exclusive
> owner of the Intellectual Property Rights and all goodwill associated
> therewith;
> 
> 4.3.2 Any unauthorized use of the Intellectual Property Rights is and shall be
> deemed an infringement of the Licensor's rights;
> 
> 4.3.3 Except as expressly provided in this Agreement, the Licensee acquires no
> right, title or interest in the Intellectual Property Rights;
> 
> 4.3.4 The Licensee shall use the Intellectual Property Rights only in
> connection with the authorized Products;
> 
> 4.3.5 The Licensee shall ensure that all materials bearing the Trade-marks
> will properly identify the ownership of the Trade-marks and that the
> Trade-mark use by the Licensee is a licensed use, in the form as provided by
> the Licensor from time to time;
> 
> 4.3.6 The Licensee shall comply with any and all other marking provisions
> reasonably designated by Licensor from time to time and as prescribed by
> Applicable Laws;

--------------------------------------------------------------------------------

Page 8 of 30

> > 4.3.7

The Licensee shall, throughout the Term, meet the requirements of all Applicable
Laws and obtain the permits necessary to perform its obligations under this
Agreement.

4.4  The Licensee understands and agrees that it shall not:

> 4.4.1
> 
> in any manner represent that it has any ownership interest in the Intellectual
> Property Rights or applications or registration therefore;
> 
> 
> 
> 4.4.2 reverse engineer, or permit its Affiliates or any person to reverse
> engineer, the Products;
> 
> 4.4.3 itself use, store, sell, offer for sale, market, advertise, promote or
> otherwise commercially exploit the Products outside of the Field or Territory,
> or otherwise permit any Affiliate or third party to use, store, sell, offer
> for sale, market, advertise, promote or otherwise commercially exploit the
> Product outside of the Field or Territory;
> 
> 4.4.4 retain any person to exercise any of its rights or obligations under
> this Agreement without the prior written consent of the Licensor. Where the
> Licensor provides its prior written consent to the Licensee to subcontract any
> of its rights or obligations under this Agreement, the Licensee shall ensure
> that any permitted subcontractor abides by all of the provisions of this
> Agreement as they apply to the Licensee, including the obligations relating to
> confidentiality of information, regulatory approval and reporting of and
> Contraindications. Any breach of this Agreement by any subcontractor will be
> deemed to be a breach by the Licensee;
> 
> 4.4.5 warehouse, store, sell, offer for sale, market, promote or commercially
> exploit any Products without first satisfying all of the requirements of
> Article 3.2;
> 
> 4.4.6 alter the Trade-marks in any manner;
> 
> 4.4.7 use any other trade-mark or any trade name or product name or any other
> means of designation or commercial identification in connection with the
> Products without the express written consent of the Licensor;
> 
> 4.4.8 without the prior written consent of the Licensor, use any word or
> symbol or combination thereof which is not a trade-mark in close association
> with the Trademarks or any other trade-mark or business, trade, corporate,
> partnership or other name or symbol such that the use thereof would be likely
> to result in a loss of distinctiveness or goodwill of the Trade-marks;
> 
> 4.4.9 use or advertise the Trade-marks in association with any products other
> than the Products or use in any manner any trade mark confusing with or
> similar to the Trademarks in association with the Products or in association
> with any other wares or services;
> 
> 4.4.10 without the prior written consent of the Licensor, use any of the
> Trade-marks as a verb or in the plural or in any manner that results in the
> Trade-marks being incorrectly spelled and/or depicted;

--------------------------------------------------------------------------------

Page 9 of 30

> > 4.4.11

use the Trade-marks as part of its corporate or other business or trade name and
agrees to use, promote and advertise the Products under the Trade-marks without
any prefix, suffix or modifying words, terms, designs or symbols, unless
authorized in writing by Licensor;

4.4.12 use the Trade-marks in signing any contract, cheque, purchase agreement,
negotiable instrument or other legal document, application for any license or
permit, or in any manner that may incur liability of Licensor for any debt or
obligation of the Licensee;

4.4.13 create any derivative product(s) which could likely compete with the
Products in the opinion of the Licensor.

4.5 The Licensee shall not sell the Products to any person who might in turn
sell the Products outside the Territory. If there are any sales of the Products
outside the Territory, the Licensee shall immediately cease such sales and be
responsible and accountable any such sales to the Licensor.

5.    INSPECTION AND QUALITY STANDARDS

5.1 The Licensee acknowledges the Licensor's right to exercise control over the
character and quality of the wares and services sold by the Licensee under the
Trade-marks.

5.2 The Licensee shall at all reasonable times permit the Licensor or its
authorized representative, to inspect the premises of the Licensee where the
Products are manufactured, stored, performed or sold to determine whether the
Licensee is maintaining the Licensor's Standards of Quality.

5.3 The Licensee shall supply to the Licensor from time to time, upon request,
representative current sample products and packaging of all use of the
Trade-marks and other Intellectual Property Rights.

5.4 The Licensee agrees to submit to the Licensor, if requested by the Licensor
for reasonable inspection and testing, samples of every type of the Products and
to withdraw from the course of manufacture, trade and from the market any
Products or items that do not comply with the Standards of Quality as determined
by the Licensor.

6.    ROYALTIES AND OTHER PAYMENTS

6.1 In consideration of the ongoing rights, licenses and privileges granted
under this Agreement and subject to the provisions of Article 6.3 and 6.4, the
Licensee shall pay to the Licensor: (a) a one-time license fee of United States
Dollars Ten Million (US$10,000,000.00) on the Effective Date; and (ii) within
thirty (30) days after the last day of each Accounting Period a royalty of Five
Percent (5%) of the Minimum Gross Revenue (the "Royalty") for such Accounting
Period.

6.2 The Minimum Annual Royalty payable by the Licensee to the Licensor shall be
as stated in Schedule "C" to this Agreement.

--------------------------------------------------------------------------------

Page 10 of 30

> 6.3

The Royalty payable within thirty (30) days after the last day of each
Accounting Period by the Licensee to the Licensor under Article 6.1 shall be the
greater of:

> 6.3.1 the Royalty; or
> 
> 6.3.2 One quarter (1/4) of the Minimum Annual Royalty.

6.4 Notwithstanding Article 6.1, the Licensee shall not be required to pay the
lump-sum amount set out in clause 6.1 until the occurrence of an Alpha Liquidity
Event. The Licensee shall pay the Licensor this amount in the manner directed by
the Licensor within ten (10) days of the Alpha Liquidity Event.

7.    RECORDS AND REPORTS

7.1 The Licensee shall keep complete and accurate books and records with respect
to the Products and in particular in relation to the purchasing, marketing,
selling and commercializing efforts in relation to the Products. The Licensee
shall grant the Licensor and its authorized representative reasonable access
during business hours to inspect and audit such portions of such books and
records and make copies thereof. The Licensee shall also permit the Licensor and
its representative to inspect its premises and the Products and obtain any
necessary samples during business hours. The Licensee shall keep and preserve
the accounts and records referred to in this Agreement for the duration of this
Agreement and its renewals and for a period of six (6) years thereafter.

7.2 The Licensee shall keep separate records in sufficient detail to permit the
determination of Royalties payable hereunder. At the request of the Licensor,
the Licensee shall permit independent auditors or technical consultants selected
by the Licensor to examine, during ordinary business hours, up to a maximum of
four (4) times in each calendar year such records and other documents as may be
necessary to verify or determine the Gross Revenue and Royalties paid or payable
under this Agreement.

7.3 The fees and expenses of the Licensor's representatives performing any
examination of records under this Agreement shall be borne by the Licensor.
However, if an error or variance in Royalties of more than ten percent (10.0%)
of the total Royalties due is discovered for any year examined, then the total
fees and expenses of these representatives shall be borne by the Licensee.

7.4 The Licensee shall submit to the Licensor within thirty (30) days of each
Reporting Period a complete and accurate statement of account detailing the
Gross Revenue within that Reporting Period. All such statements shall include a
calculation of the amount due to the Licensor for Royalties and be certified as
accurate by an officer of the Licensee.

7.5 The Royalty payable by the Licensee to the Licensor shall be payable in
United States dollars within thirty (30) days after the last day of each
Accounting Period to the Financial Institution specified by the Licensor. The
Licensee shall also provide a complete and accurate statement of account
detailing the Gross Revenue within that Accounting Period. All such statements
shall include a calculation of the amount due to the Licensor for Royalties and
be certified as accurate by an officer of the Licensee.

--------------------------------------------------------------------------------

Page 11 of 30

> 7.6

If the Licensee sells the Products to an Affiliate who sells or re-sells the
Products to the consumer at a higher price, the Gross Revenue shall be based on
the greater of the prices charged between the prices charged to the Affiliate
and the process charged by the Affiliate to the ultimate consumer.

7.7 The statement of account required for the Reporting Period and the
Accounting Period shall include the following information:

> 7.7.1 the quantity of each item for the Products manufactured and distributed
> upon which Royalty has accrued;
> 
> 7.7.2 identification of the Royalty basis used under Article 6.3 for the
> Products;
> 
> 7.7.3 the Gross Revenue, the amount of Royalties due for each of the Products
> type, all information required to show how such amount has been calculated,
> and the aggregate amount of all Royalties due; and
> 
> 7.7.4 in the event no Royalties are due, the Licensee's report shall so state.

7.8 All Royalties for the Accounting Period computed on invoiced amounts in
currencies other than United States dollars shall be converted directly into
United States dollars, without intermediate conversions to another currency, at
the Telegraphic Transfer Selling (TTS) rate quoted by either the edition of the
Wall Street Journal or the head office of Citibank N.A. of New York, New York at
the close of banking on the last business day of such Accounting Period. The
Licensee shall bear and pay, for its activities and supplier's activities, all
taxes required by its national government, including any political subdivision
thereof, as the result of the existence or operation of this Agreement, except
any necessary, appropriate and required national income tax imposed upon
Royalties or other payments by the national government of the Licensor. The
Licensee may deduct or withhold such national income tax from said Royalties or
other payments, provided the Licensee furnishes the Licensor with an original
tax certificate or other original document evidencing payment of such income tax
as may be requested by the Licensor.

8.    INTEREST ON OVERDUE ROYALTIES AND OTHER PAYMENTS

8.1 The Licensee shall be liable for interest at a rate of two percent (2.0 %)
per month (24 per cent annually) compounded annually on any overdue Royalty or
other payment payable under this Agreement, commencing on the date such Royalty
or other payment becomes due.

8.2 Interest on such overdue Royalty or other payment shall continue to accrue,
and the duty to pay such interest shall continue beyond any expiration or
termination of this Agreement. If such interest rate exceeds the maximum legal
rate in the jurisdiction where a claim therefore is being asserted, the interest
rate shall be reduced to such maximum legal rate.

9.    PROTECTION AND PRESERVATION OF INTELLECTUAL PROPERTY

9.1 The Licensor and the Licensee mutually covenant that they will at all times
use their best efforts to preserve the value and validity of the Intellectual
Property Rights.

--------------------------------------------------------------------------------

Page 12 of 30

> Prosecution Obligations
> 
> 9.2

The Licensor, at its sole discretion and expense, shall have the exclusive right
to file, prosecute and maintain in its own name any patent applications and
patents directed to the Products relating in any manner to the importation,
sale, use, manufacture or other exploitation of the Products. The Licensee shall
cooperate and comply with all reasonable requests made by the Licensor in
furtherance of the said filing, prosecution and/or maintenance of such patent
applications and patents and the Licensor shall reimburse the Licensee for its
reasonable costs incurred in providing such cooperation. In addition, the
Licensee shall cooperate with the Licensor in obtaining patent term extensions
or supplemental protection certificates or their equivalents relating to the
Products in the Territory where applicable and, in the Licensor's opinion,
commercially reasonable.

Patent Office Proceedings

9.3 The Licensee shall notify the Licensor forthwith upon becoming aware of any
request for, filing or institution of any proceeding before a patent office
seeking to protest, oppose, cancel, reexamine, declare and an interference
proceeding, or initiate a conflict proceeding or other process proceeding
affecting the scope, ownership, validity or term of a patent application or
patent directed relating to the Products and/or the Intellectual Property
Rights. The Licensor shall have the right to conduct such any proceeding before
a patent office seeking to protest, oppose, cancel, reexamine, declare an
interference proceeding, or initiate a conflict proceeding or other proceeding
affecting the scope, ownership, validity or term of a patent application or
patent relating to the Products as it sees fit and the Licensee shall cooperate
fully with the Licensor's reasonable requests with respect to any such
proceeding. The Licensor shall reimburse the Licensee for its reasonable costs
incurred in providing such cooperation.

Infringement of Intellectual Property Rights

9.4 The Licensee shall have no right to commence legal action affecting the
Intellectual Property Rights in its own name or on behalf of the Licensor,
unless the Licensor first consents in writing, such consent to be within the
sole discretion of the Licensor. However, the Licensee shall immediately notify
the Licensor in reasonable detail of any instance of apprehended, actual or
suspected infringement of any Intellectual Property Rights in the Territory
which may come to the Licensee's knowledge.

9.5 The Licensor shall have no obligation to commence legal action against such
third party.

9.6 If the Licensor determines, after taking professional advice, that a good
cause of action exists, the Licensor and the Licensee, under the direction and
with the approval of the Licensor, will take reasonable and necessary action in
an effort to prevent and restrain such infringements of the Intellectual
Property Rights in the Territory. The Licensee shall also make all necessary
efforts to assist the Licensor in the prosecution of any action relating to the
Intellectual Property Rights including, but not limited to, law suits,
expungement proceedings and oppositions.

--------------------------------------------------------------------------------

Page 13 of 30

> 9.7

The costs and expenses of any such actions of the Licensee described in Article
9.6 shall be borne by the Licensee. The proceeds and any damages awarded in any
such proceedings shall be paid to the Licensor who shall pay to the Licensee the
costs and expenses of such actions from any such award.

9.8 The Licensor may in its sole discretion compromise or settle any dispute
involving the Intellectual Property Rights with any third party at any time on
behalf of the Licensee without compensation or Notice to the Licensee.

Infringement of Third Party Intellectual Property Rights

9.9 The Licensee shall given notice to the Licensor immediately of any action or
threatened action by any person alleging that the use the Intellectual Property
Rights infringes the rights of the third person. The Licensee shall undertake
the defense of any such action and the Licensor shall make all necessary efforts
to assist the Licensee in the defence of any action including, but not limited
to, law suits, expungement proceedings and oppositions.

9.10 Each party shall bear its own costs and expenses in connection with any
action described in Article 9.9. If there are any costs or other amounts awarded
to the Licensee in any such proceedings, the Licensee shall reimburse the
Licensor for its costs and expenses in connection with such proceedings from any
such award.

9.11 The Licensee may not compromise or settle any dispute involving the
infringement of any third party rights by the Intellectual Property Rights
without the prior written consent of the Licensor acting in its sole discretion.

Protection of Intellectual Property Rights

9.12 The Licensee undertakes to assist in any Intellectual Property Rights
application in the Territory or elsewhere worldwide and to execute any such
documents and to take such action as may be necessary or requested by the
Licensor to make or support such application or to retain, enforce or defend
such application, or any registration of the Trade-marks.

9.13 The Licensee agrees to use its best efforts and diligence to prevent the
dilution of the Intellectual Property Rights of the Licensor.

9.14 In the event that the Licensee declines or fails to defend or protect the
Intellectual Property Rights to the satisfaction of the Licensor, the Licensor
may assume conduct of the protection of the Intellectual Property Rights and the
Licensee shall be responsible for all legal and attorney costs.

VALIDITY OF LICENSED RIGHTS

9.15 The Licensee acknowledges that as between the Licensor and the Licensee,
the Licensor is the exclusive owner of the Intellectual Property Rights and of
the goodwill associated therewith.

--------------------------------------------------------------------------------

Page 14 of 30

> 9.16

The Licensee shall not, either directly or indirectly, whether in any
proceedings brought against it by the Licensor to enforce the provisions of this
Agreement or in any independent action, contest or question the validity of any
right of the Licensor to own and use the Intellectual Property Rights or assist
any other person, directly or indirectly, to do the same.

9.17 The Licensee shall not, either directly or indirectly, dilute the value of
the goodwill associated with the Intellectual Property Rights or assist any
other person, directly or indirectly, to do the same.

9.18 The Licensee expressly recognizes and agrees that any and all goodwill
associated with the Intellectual Property Rights, including any goodwill with
respect thereto which might be deemed to have arisen from the Licensee's
activities hereunder enure directly and exclusively to the benefit of and shall
belong solely to the Licensor, irrespective of whether or not such activities
are a breach of this Agreement.

10.    NO WARRANTY

10.1 The Licensor makes no representations or warranties, expressly or
implicitly, with respect to the Intellectual Property Rights. By way of example
but not of limitation, the Licensor makes no representations or warranties that
the use of any of the Intellectual Property Rights will not infringe any
registered or common-law intellectual property rights of others.

11.    NO RIGHT EXCEPT UNDER LICENSE

11.1 This Agreement does not confer any right of ownership or any other rights
in and to the Intellectual Property Rights upon the Licensee and the Licensee
confirms that it has no interest or right in and to the Intellectual Property
Rights except the limited right to use the same as a licensed user pursuant to
this Agreement.

11.2 If this Agreement terminates, whenever and however that occurs and for
whatever reason, the Licensee shall not at any time thereafter directly or
indirectly use:

> 11.2.1 the Intellectual Property Rights; or
> 
> 11.2.2 any other trade-mark, or any other mark or any trade name or product
> name, or any other means of designation or commercial identification which is
> likely to be confused with the Intellectual Property Rights or likely to
> dilute the value of the goodwill associated with the Intellectual Property
> Rights.

12.    TERMINATION

12.1 Omission or default by the Licensee in the performance of any of its
obligations as set out in this Agreement constitutes grounds for termination of
this Agreement.

12.2 The Licensor shall give the Licensee thirty (30) days notice in writing of
the Licensee's default or omission constituting grounds for termination, and of
the Licensor's election to terminate this Agreement. If within thirty (30) days
after the receipt of such notice, the Licensee cures the default or omission to
the satisfaction of the Licensor, the termination

--------------------------------------------------------------------------------

Page 15 of 30

> notice shall be without force or effect. If the omission or default specified
> in said notice is not cured within the thirty (30) day period, this Agreement
> and the Licensee's rights hereunder shall immediately terminate.
> 
> 12.3

Notwithstanding Article 12.2, if the Licensee fails to meet the Minimum
Performance Targets for Minimum Gross Revenue and remit the Minimum Annual
Royalty under Article 6.2 and Schedule "C", the Licensor may, in its sole
discretion, either:

> 12.3.1 Terminate this Agreement in whole or in part; or
> 
> 12.3.2 Notify the Licensee in writing that the Manufacturing Rights and/or the
> Distribution Rights shall immediately become non-exclusive, and thereafter
> this Agreement shall be deemed to be so amended.

12.4 Notwithstanding Article 12.2, the Licensee shall be deemed to be in default
under this Agreement and the Licensor may at its option terminate this Agreement
and all rights granted to the Licensee herein effective immediately without
notice or opportunity to cure the breach if:

> 12.4.1 The Licensee ceases to carry on business or makes a general assignment
> for the benefit of creditors or a proposal or arrangement under bankruptcy
> legislation; or if a liquidator, trustee in bankruptcy, custodian, receiver,
> receiver and manager or any other officer with similar powers is appointed for
> the Licensee; or Insolvency, bankruptcy, liquidation or other proceeding,
> voluntary or involuntary is, commenced, affecting the status of the Licensee,
> or if the Licensee is placed in receivership, or makes an assignment for the
> benefit of its creditors; or
> 
> 12.4.2 If the Licensee makes a sale of all or a substantial portion of its
> assets, or if any shareholder sells or transfers any of the shares in Licensee
> without consent of the Licensor, or if there is material change in the control
> and management of the Licensee without the consent of the Licensor;
> 
> 12.4.3 The Licensee Transfers or attempts to Transfer this Agreement or any
> rights hereunder to any person without the prior written consent of the
> Licensor;
> 
> 12.4.4 There is a change in Control of Licensee;
> 
> 12.4.5 The Licensor notifies the Licensee in writing of an omission or a
> default and the Licensee has previously received from the Licensor during any
> consecutive twelve (12) month period more than three (3) notices relating to
> an omission or default under this Agreement even if such events have been
> cured within the time permitted for same.

13.    LICENSEE'S OBLIGATIONS ON TERMINATION

13.1 Upon the termination, expiration or non-renewal of this Agreement the
Licensee shall immediately cease to be a licensee of the Licensor and shall:

--------------------------------------------------------------------------------

Page 16 of 30

> > 13.1.1

Immediately cease to have any Manufacturing Rights, any Distribution Rights or
any rights to use the Intellectual Property Rights;

13.1.2 Remove the Products and the Intellectual Property Rights from and deliver
to the Licensor or its duly authorized representatives all materials, including
sign and advertising materials in its possession, custody or control upon which
the Intellectual Property Rights appear;

13.1.3 Immediately pay to the Licensor all fees, Royalties, amounts and other
charges as have became due hereunder;

13.1.4 Immediately cease to and thereafter not, directly or indirectly, hold
itself out as a Licensee for the Products under the Intellectual Property Rights
or this Agreement;

13.1.5 Execute and deliver such documents and take such other steps as may be
necessary or desirable to evidence that any and all rights the Licensee may have
had with respect to the Products Intellectual Property Rights no longer exist
and that all manufacture, distribution and/or use of the Products and/or
Intellectual Property Rights by the Licensee has immediately ceased.

13.1.6 Any surplus of PRODUCTS shall be purchased by Licensor from Licensee at
manufacturing price, at termination of the Agreement.

13.2 Termination of this Agreement shall be without prejudice to any existing
rights and/or claims that the Licensor may have against the Licensee.

14.    CONFIDENTIALITY AND NON-COMPETITION

14.1 The Licensee agrees that all Confidential Information which it will acquire
or which may come to its knowledge during the term this Agreement will at all
times (both during the term of this Agreement and subsequent to the termination
thereof) and for all purposes be held by the Licensee in confidence and the
Licensee agrees that it will not, both during the term of this Agreement and
subsequent to the termination thereof, however caused, disclose, divulge,
communicate orally, in writing or otherwise to any person or persons any
Confidential Information.

14.2 Confidential Information received by the Licensee under this Agreement may
only be disclosed by the Licensee:

> 14.2.1 To persons within or employed by the Licensee in order to carry out the
> purposes of this Agreement; and
> 
> 14.2.2 To contractors approved in writing by the Licensor for use only within
> the framework of their contracts with the Licensee in relation to work
> relating to the subject matter of the Confidential Information,

providing that any such Confidential Information shall only be disseminated to
such persons upon terms and obligations of confidentiality similar to those in
this Agreement.

--------------------------------------------------------------------------------

Page 17 of 30

> 14.3

Immediately following the termination of this Agreement, however caused, the
Licensee agrees to transfer and deliver to the Licensor all documents,
notebooks, charts, files and records, including electronic records, containing
or referencing Confidential Information including copies, summaries, and notes
in its possession or control.

14.4 The Licensee shall:

> 14.4.1 disclose and assign to the Licensor all right, title and interest that
> the Licensee may have in and to all inventions, works, discoveries,
> improvements and innovations developed or created by the Licensee solely or
> jointly with others which relate to the Intellectual Property Rights and the
> Products together with any intellectual property rights residing therein
> including, without limitation, patents, trade-marks, copyrights, industrial
> designs and trade secrets as well as any applications or registrations filed
> or obtained thereon in any of the Countries in the Territory or any other
> countries,
> 
> 14.4.2 execute all necessary documents and provide assistance during and
> subsequent to the term of this Agreement to enable the Licensor to perfect and
> maintain its title to and to obtain for itself or its nominees such
> intellectual property rights in the Countries in the Territory and all other
> countries, and execute and deliver all assignments thereof, when requested at
> the reasonable expense of the Licensor, and
> 
> 14.4.3 keep and maintain for the Licensor precise and up-to-date written and
> electronic records of all such inventions, works, discoveries, improvements or
> innovations, and must not take any action, directly or indirectly, which could
> adversely affect the value of the such inventions, works, discoveries,
> improvements or innovations or the validity or enforceability of any
> intellectual property rights residing therein.

14.5 The Licensee shall not, directly or indirectly, whether as owner,
shareholder (except to the extent of a less than five per cent (5%) ownership
interest of the outstanding shares of a publicly held corporation), director,
agent, officer, employee, consultant, independent contractor or in any other
capacity whatsoever, of a corporation, partnership or proprietorship:

> 14.5.1 compete with, or engage in, or be financially concerned or interested
> in, or advise, lend money to, guarantee the debts or obligations of or permit
> their name to be used or employed by any person engaged in or concerned with
> or interested in the business within any Country in the Territory which is the
> same as, or competitive with the business of the Licensor, and/or
> 
> 14.5.2 for a period of Five (5) years from the date of termination of this
> Agreement, however caused, the Licensee will not for any reason whatsoever,
> directly or indirectly, solicit or accept business with respect to products
> which are the same as, or competitive with the business of the Licensor.

15.    GOVERNMENTAL AND REGULATORY COMPLIANCE

15.1 The Licensee shall advise the Licensor in writing as to what Registration
Information is required for each Country in the Territory. Following receipt of
such information, the

--------------------------------------------------------------------------------

Page 18 of 30

> Licensor shall provide the Registration Information to the Licensee as
> completely as may be necessary, and as is in the possession of the Licensor in
> order that the Licensee may use it for registration of the Products. The
> Licensee may not use the Registration Information for purposes other than
> those set forth in this Agreement.
> 
> 15.2

As soon as possible, but in no case no longer than a period of ninety (90) days
after the Licensee receives the Registration Information, it must perform all
actions that may be necessary to apply for registration from the corresponding
Registration Authority in each Country in the Territory, in the name of the
Licensee as holder and owner of the registration, due to mandatory provisions of
each Country in the Territory. The registration must be done under the trademark
as attached.

15.3 The Licensee must comply with all requirements of the Registration
Authority and exert its best effort to obtain a rapid registration of the
Product. If to obtain or maintain the registration, any additional documentation
is required, such as, for example, a clinical analysis, or if a change in the
Registration Information is necessary, the Licensee may not take any step
whatsoever without the express written consent from the Licensor. All necessary
measures may only be performed by the Licensee at its expense with the
authorization of the Licensor, assisted by the Licensor without cost. The
remaining details shall be separately agreed by the parties.

15.4 The Licensee must report to the health registration department of the
Licensor concerning progress of the registration procedure for the Products at
intervals of three (3) months, and must for this purpose send to the Licensor
all correspondence with the Registration Authority. It must immediately report
any eventuality that may arise in the registration procedure.

15.5 The Licensee must report to the Licensor any particulars of the
authorization immediately upon obtainment thereof, and must send to the Licensor
a certified copy of the registration.

15.6 The Registration Information, any other information communicated by the
Licensor, and any copies of the foregoing, are and shall continue to be the
property of the Licensor.

15.7 Maintenance of the registration is the responsibility of the Licensee, and
it shall use all means at its disposal therefor.

15.8 In the case of modification or cancellation of the registration, or if
there are changes in the Applicable Laws that may affect the registration, or if
the Licensee learns of a requirement by the Registration Authority or a proposed
change or cancellation, the Licensee shall immediately so notify the Licensor.
The Licensee must proceed in accordance with the instructions from the Licensor
and shall provide thereto any help that may be needed to protect the
registration. If Applicable Laws make it necessary for the Licensee to commence
a proceeding, or be a party in litigation, the Licensee must act pursuant to the
instructions of the Licensor and it shall assume the necessary costs arising for
the proceeding.

15.9 The registration obtained shall be the property of the Licensor. The
Licensee shall not be empowered to dispose of the registration, nor to cancel
it, nor to modify it or transfer it to

--------------------------------------------------------------------------------

Page 19 of 30

> third parties, nor to otherwise use it for other purposes without the prior
> written consent of the Licensor.
> 
> 15.10

After receipt of written notice from the Licensor, the Licensee must, on any
date and without any delay whatsoever, and pursuant to the instructions given
thereto, transfer it to a third party or must cancel the registration. Any right
of withholding is excluded.

Product Labels

15.11 The Licensee shall create and include with each of the Products sold to
end-users or otherwise put into use a label ("Product Label") which conforms
with all Applicable Laws in each Country in the Territory including those that
pertain to marking and labeling of pharmaceutical products. In addition, all
Product Labels shall contain all applicable patent numbers so as to indicate
that the Product is the subject of Intellectual Property Rights protection or
that applications for such Intellectual Property Rights protection have been
made. Prior to any use or distribution or the Production in any Country in the
Territory in any manner whatsoever, the Licensee will submit all Product Labels
to the Licensor for prior written approval.

Licensor's Cooperation

15.12 On request from the Licensee, the Licensor shall provide to the Licensee
at the Licensee's expense, all relevant research, pre-clinical data and clinical
data related to the Products that the Licensee reasonably requires in order to
fulfill its obligations to obtain Regulatory Approvals in each Country in the
Territory. All such research, pre-clinical data and clinical data provided by
the Licensor to the Licensee shall be deemed Confidential Information, and
subject to the confidentiality provisions under this Agreement.

16.     COMMERCIALIZATION COVENANTS

16.1    The Licensee covenants that:

> 16.1.1 at no cost to the Licensor, it will cause the translation to the
> languages set out in Schedule "D" of all Product Labels, Product Inserts,
> marketing materials and any other documents or materials that are necessary to
> perform its obligations under this Agreement (collectively, the "Translated
> Documents") and will be solely responsible for ensuring that any Translated
> Documents or portions thereof that have been translated from English
> accurately reflect the version on which the translation is based; and
> 
> 16.1.2 if any portion of the Translated Documents contains an error or
> misleading statement or an omission which renders the Translated Documents or
> any part thereof erroneous or misleading, the Licensee will, as soon as
> practicable and in no event later than thirty (30) days after the deficiency
> is brought to the Licensee's attention (through notice from the Licensor or
> otherwise), recall all incorrect or deficient materials, correct any errors,
> misleading statements or omissions and deliver to the appropriate person(s)
> replacements of the Translated Documents or the deficient parts thereof in the
> same form and in the same manner as required in this Agreement

--------------------------------------------------------------------------------

Page 20 of 30

> with respect to the original Translated Documents.
> 
> 16.2

The Licensee shall prepare and submit on or before May 31, 2005, at no cost to
the Licensor, a timetable which contains a detailed description of the
Licensee's plans to obtain Regulatory Approvals. The Licensee agrees that all
Regulatory Approvals for the Products in each Country in the Territory, Product
Labels and Product Inserts will be issued in the name of the Licensor and will
be for the sole benefit of the Licensor.

16.3 If any change in any of the research materials, pre-clinical or clinical
data renders the Translated Documents out of date or inaccurate, the Licensee
will, as soon as practicable and in no event later than thirty (30) days after
the date on which such change becomes effective, recall all incorrect or
deficient materials, correct any errors, misleading statements, omissions or
other inaccuracies, and deliver to the appropriate persons replacements of the
Translated Documents or parts thereof in the same form and in the same manner as
required in this Agreement with respect to the original Translated Documents.

16.4 The Licensee shall prepare quarterly sales forecasts for the Products in
each of the Countries in the Territory (the "Marketing Timetable"). The Licensee
shall provide to the Licensor written reports within twenty (20) days after each
Reporting Period describing the progress made under the most recent Marketing
Timetable.

16.5 During the Term of this Agreement, each Party's representatives shall meet
on a regular basis, including a meeting by tele-conference, and in any event not
less than once in any calendar month, at a mutually agreeable place and time, to
discuss the obligations of the Parties under this Agreement. Unless expressly
identified to the contrary, all information disclosed during such meetings shall
constitute Confidential Information of the disclosing party.

16.6 The Licensee covenants that it shall will continually use its best efforts
to advertise, market, promote and distribute sell the Products and protect and
promote the reputation and goodwill of the Licensor and the Products. Without
limiting the generality of the foregoing, the Licensee shall, at no cost to the
Licensor:

> 16.6.1 maintain at all times adequate facilities and a sufficient number of
> qualified staff to fulfill its obligations under this Agreement;
> 
> 16.6.2 effect introduction of the Products into the Territory as soon as
> practicable;
> 
> 16.6.3 achieve the Minimum Performance Targets set out in Schedule "C";
> 
> 16.6.4 cause its employees and staff to adopt an effective training and
> development program to effectively implement this Agreement;
> 
> 16.6.5 at no time engage in any illegal, deceptive, unfair or unethical trade
> practice which may adversely affect the reputation and or goodwill of the
> Products, the Licensor, or the Intellectual Property Rights of the Licensor,
> and at no time make false, misleading or disparaging representations
> concerning the Products, the Licensor or the Intellectual Property Rights of
> the Licensor;

--------------------------------------------------------------------------------

Page 21 of 30

> > 16.6.6

manufacture, distribute and market the Product in accordance with this Agreement
and only for the purposes contemplated in this Agreement;

16.6.7 produce and distribute to customers and potential customers marketing
materials and brochures in the Territory;

16.6.8 ensure that the appropriate educational, tradeshow, advertising, and
marketing support for the Product is provided to customers and potential
customers in the Territory; and

16.6.9 at all times conduct its business in such a way as to protect, safeguard
and avoid any detriment to the Licensor's good name, reputation, image and good
will or that of the Licensor's Products.

16.7 The Licensee shall be responsible, at no cost to the Licensor, for
investigating and monitoring all reports, complaints, correspondence, and other
information ("Feedback") in whatever medium and however received, concerning the
manufacture, packaging, labeling, side effects, Contraindications, and use of
the Product in the Territory by any Person.

16.8 The Licensee will notify the Licensor in writing of any Feedback received
by it or its Affiliates or subcontractors as promptly as practicable, but in any
event not less than once each Reporting Period. Without limiting the generality
of the foregoing, if the Licensee or its Affiliates or subcontractors receive
any Feedback relating to any incidents of serious and unexpected Contradictions
resulting from the use of the Products, the Licensee will notify the Licensor in
writing, no more than three (3) days following the date on which the Licensee
receives such Feedback and provide all details relating to any such incidents
known to the Licensee, or its Affiliates or subcontractors.

16.9 For purposes of this Section, a Contraindication will be deemed to be
"unexpected" if it is not a side effect; and a reaction will be deemed to be
"serious" if it is fatal, life threatening, requires inpatient hospitalization,
is disabling, or requires intervention to prevent impairment or damage.

17.   ENTIRE AGREEMENT AND NO WAIVER OF RIGHTS

17.1 This Agreement constitutes the entire Agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, representations, written or oral, between the parties with
respect thereto.

17.2 There are no representations, promises, warranties, covenants or
undertakings other than those contained in this Agreement including the
schedules hereto, which together represent the entire understanding of the
parties.

17.3 This Agreement may not be released, amended or modified by the parties
hereto in any matter except by written instrument signed on behalf of each of
the parties by their duly authorized officers or representatives.

17.4 The failure of or delay on the part of any party hereto to enforce any of
its rights under this Agreement shall not be deemed a continuing waiver or a
modification by such party of any

--------------------------------------------------------------------------------

Page 22 of 30

> of its rights under this Agreement, and any party, within the time provided by
> the applicable law, may commence appropriate legal proceedings to enforce any
> or all of its rights under this Agreement, and any prior failure to enforce or
> delay in enforcement shall not constitute a defence.
> 
> 18.

NOTICES

18.1 Notices intended to be given hereunder must be given in writing and shall
be deemed to be properly given on the tenth (10th) business day following
posting, if duly sent by prepaid registered mail and addressed as follows,

in the case of Licensor to:

AlphaRx International Holdings Limited,


Unit A, 19/F Sang Woo Building
Nos 227-228, Gloucester Road
Causeway Bay Hong Kong



Attention: Edward Li

and in the case of Licensee to:

Alpha AP Inc.,


c/o Advance Pharmaceutical Co., Ltd.
2/F, 12 Dai Fu Street
Tai Po Industrial Estate
Tai Po, New Territories
Hong Kong



Attention: Conroy Cheng

18.2 Notices and communication may be given by any other means in use between
the parties, including facsimile and electronic communication.

19.   GOVERNING LAW AND ARBITRATION

19.1 This Agreement and its application and interpretation will be governed by
the laws of New York excluding any conflict of laws rule or principle that might
refer such construction to the laws of another jurisdiction.

19.2 All disputes arising out of or in connection with the present contract
shall be finally settled by arbitration. The arbitration will be according to
The Commercial Arbitration Rules of the American Arbitration Association. The
dispute shall be decided by three arbitrators appointed in accordance with said
rules. The place of the arbitration shall be New York, NY. The language of the
arbitration shall be English. The award shall be final and binding for both
parties.

--------------------------------------------------------------------------------

Page 23 of 30

> 20.

   SEVERABILITY

In the event that any part, section, Article, clause, paragraph or subparagraph
of this Agreement shall be held to be indefinite, invalid, illegal or otherwise
avoidable or unenforceable (hereinafter AInvalid Provision@), the entire
Agreement shall not fail on account thereof, and the balance of the Agreement
shall continue in full force and effect. The parties agree to negotiate to
replace the Invalid Provision with a valid provision which follows the original
intent of the Invalid Provision as closely as possible.

21.   HEADINGS, CONSTRUCTION AND INTERPRETATION

21.1 The parties agree that the headings contained in this Agreement have been
inserted for convenience only and shall not be construed as part of this
Agreement.

21.2 The parties acknowledge that this Agreement has been the subject of full
opportunity for negotiation and amendment and that the party who has taken the
role of drafter shall not suffer any adverse construction of any terms or
language of this Agreement because of such role.

22.   AGREEMENT BINDING ON SUCCESSORS AND ASSIGNS

22.1 This Agreement shall endure to the benefit of and are binding upon the
parties hereto and their respective successors and permitted assigns.

23.   ASSIGNMENT

23.1 This Agreement and any rights or obligations hereunder may not be assigned
by the Licensee and any and all rights to use the Intellectual Property Rights
in association with the Products may not be sub-licensed by the Licensee,
without the prior written consent of the Licensor.

24.   GUARANTEE AND INDEMNITY

24.1 The Licensor shall not be obligated or be held liable for any injury or
death of any persons or damage to any property or on behalf of any person caused
by or relating to the Products or the Licensee's actions or omissions,
negligence or wilful conduct, nor for any liability of the Licensee. The
Licensee undertakes to hold appropriate and adequate insurance to cover its
liability and shall extend such coverage to the Licensor as well. The insurance
policy shall name the Licensor as an additional insured.

24.2 The Licensee will indemnify and save the Licensor harmless from all fines,
suits, judgments, claims, demands or actions, of any kind or nature whatsoever
arising or growing out of or otherwise connected with the activities of
Licensee, including without limitation, use of the Intellectual Property Rights,
including the payment of attorney and client fees and charges.

25.   LIMITATION OF LIABILITY

25.1 In no event shall the Licensor be liable to the Licensee under this
Agreement for any special, consequential, exemplary or incidental damages or for
any damages for lost business, loss of

--------------------------------------------------------------------------------

Page 24 of 30

> profits or business interruption arising from or relating to this Agreement or
> the subject matter hereof, whether based in contract, tort (including
> negligence) or otherwise, and even if the Licensor is advised of the
> possibility or likelihood of same.
> 
> 25.2

The Licensor does not warrant that the Intellectual Property Rights and the
Products will necessarily meet the Licensee's requirements or that of Regulatory
Authorities or Governmental Entities. The Intellectual Property Rights are
provided "as is" without warranty, express or implied, of any kind or nature,
including, but not limited to, any warranties of performance or merchantability
or fitness for a particular purpose.

26.    FURTHER ASSURANCES

26.1 The parties shall from time to time execute and deliver all such other and
further deeds, documents, instruments and assurances as may be necessary or
required to carry out and to put into effect the purpose and intent of this
Agreement.

27.    RELATIONSHIP OF PARTIES

27.1 Nothing in this Agreement is intended, nor shall it be deemed, to confer on
or constitute either party as the agent of the other or to create a partnership,
joint venture, franchise or similar relationship between the parties. Neither
party shall have the power to obligate or bind the other party in contract, tort
or otherwise howsoever except as provided in this Agreement.

28.    MUTUAL REFERRALS

28.1 The Licensee agrees to refer to the Licensor all enquiries and orders for
Products and items relating to the Intellectual Property Rights that are
received from potential or prospective purchasers outside of the Territory, and
the Licensor agrees to refer to the Licensee all enquiries and orders for
Products that are received from potential or prospective purchasers within the
Territory.

29.    SURVIVAL

29.1 All obligations of the Licensor and the Licensee which expressly or by
their nature survive the termination, expiration or non-renewal of this
Agreement shall continue in full force and effect subsequent to and
notwithstanding such termination, expiration or non-renewal and until they are
satisfied.

30.    FORCE MAJEURE

30.1 Neither party shall be responsible to the other for the non-performance nor
delay in performance (other than the payment of money) occasioned by any causes
beyond its control including acts of civil or military authority, embargoes,
insurrections.

30.2 If any such delay occurs, any applicable time period shall be extended for
a period equal to the time lost, provided that the party affected makes
reasonable efforts to mitigate the consequences of such an event and gives the
other party prompt notice of any such delay.

--------------------------------------------------------------------------------

Page 25 of 30

> 31.

  CURRENCY

31.1 All amounts in this Agreement are stated and shall be paid in the lawful
currency of the United States of America.

32.   PUBLICITY

32.1 The Parties will use their reasonable efforts to agree upon a mutually
acceptable press release with respect to the Agreement and to jointly issue and
release such press release at a date mutually agreed upon.

32.2 Notwithstanding the foregoing, if the Parties cannot agree on the content
and/or timing of a press release, the Licensee acknowledges and agrees that the
Licensor may be required by law, securities policy or rule or policy of any
applicable stock exchange, to make a public announcement or press release
concerning the matters referred to in this Agreement without the prior agreement
of the Licensee.

32.3 During the Term of this Agreement, the Licensee will not issue an
independent press release or any other public statement with respect to this
Agreement, or the transactions contemplated by this Agreement, the Licensor or
the Products without the prior written consent of the Licensor.

32.4 No copy of this Agreement may be provided by the Licensee to any other
person without the prior written consent of the Licensor, such consent not to be
unreasonably withheld or delayed.

33.    COUNTERPARTS

33.1 This agreement may be executed in any number of counterparts and all of
these counterparts shall for all purposes constitute one agreement, binding on
the parties, notwithstanding that all parties are not signatory to the same
counterpart.

IN WITNESS WHEREOF

the parties have executed this Agreement as of the date first above written.



AlphaRx International Holdings Limited Alpha AP Inc.       Per:     Per:    
Name: Edward Li Name: Conroy Cheng Title: President Title: President

--------------------------------------------------------------------------------

Page 26 of 30

SCHEDULE "A"

Applications and Registrations for Intellectual Property

1.

Chinese Patent Application No. 03165005.8

Filed: September 27, 2003
Title: VEHICLE FOR TOPICAL DELIVERY OF ANTI-INFLAMMATORY COMPOUNDS
Inventors: Joseph Schwarz; Michael Weisspapir Our Ref: 9-16071-1CN
Status: Pending - Request for examination due by September 27, 2005
This application corresponds to U.S. Patent Application No. 10/255,951

2.

Japanese Patent Application No. 2003-338818



Filed: September 29, 2003
Title: VEHICLE FOR TOPICAL DELIVERY OF ANTI-INFLAMMATORY COMPOUNDS
Inventors: Joseph Schwarz; Michael Weisspapir Our Ref: 9-16071-1JP
Status: Pending - Request for examination due by September 29, 2006
This application corresponds to U.S. Patent Application No. 10/255,951

 

--------------------------------------------------------------------------------

Page 27 of 30

SCHEDULE "B"

STANDARDS OF QUALITY

> 1.

The average particle size of the Products shall be less than 1,000 nanometres or
1 micron.

2. The Products must be manufactured in compliance with local GMP requirements.

3. Licensee will perform the required method transfer, method development and
method validation work required to support the manufacture of the Products.
Analytical protocols will be provided by Licensor for validation activities.
Upon completion of the method transfer and development activities, Licensee will
provide a summary of the data to the Licensor for approval. The analytical
methods have been based upon HPLC and GC unless otherwise stated.

4. All active ingredients and excipients will undergo complete analytical
release testing in compliance with USP/NF or local Health Authority
requirements.

5. Licensee will prepare a master batch record, which will be provided to the
Licensor for approval prior to manufacturing, that specifies manufacturing
procedures and acceptance criteria.

6. For 1% Indaflex, Indomethacin concentration in blood plasma shall not exceed
15% of oral administration.

--------------------------------------------------------------------------------

Page 28 of 30

SCHEDULE "C"

MINIMUM PERFORMANCE TARGETS

Year Minimum Gross Minimum Annual   Revenues Royalty 1 HK$2,000,000 HK$100,000 2
HK$4,000,000 HK$200,000 3 HK$4,000,000 HK$200,000 4 HK$40,000,000 HK$2,000,000 5
HK$40,000,000 HK$2,000,000

 

 

--------------------------------------------------------------------------------

Page 29 of 30

SCHEDULE "D"

COUNTRIES AND REQUIRED LANGUAGES

Country Language     Hong Kong Mandarin     China Mandarin     Japan Japanese  
  Korea Korean

 

 

 

 

 

--------------------------------------------------------------------------------

Page 30 of 30

SCHEDULE "E"

LIST OF PRODUCTS

> 1.

1% Indaflex (1% Indomethacin)

2. 1% Diclofenac

3. Flexogan (6% Menthol, 6% Camphor, 16% Methyl Salicylate)

 

--------------------------------------------------------------------------------